Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original claims and overcomes the previous 112 rejections.
The previous restriction and 103 rejections of You over He have been maintained, but the position has been modified due to the amendment.
No affidavit mentioned in the response has been received. 

Claim Rejections - 35 USC § 103
Claim(s) 1, 3, and 12-15 is (are) rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 20130092912) listed on IDS in view of He et al. (US 20150041726).
As to claims 1, 3, 7-8, and 12-15, You (abs., claims, 6, 61, 200) discloses a PQDT copolymer as an active layer with heterojunction for PV devices with a Mn of 500-1M:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
+

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and a copolymer of 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

You further discloses rigidly enforced planarity would benefit more effective .pi. electron delocalization when incorporated into the conjugated polymer backbone, which would lead to decreased optical band gaps while providing .pi.-.pi. Interactions between polymer chains in thin solid films, thereby improving charge carrier mobility in devices. You’s monomer 7 would inherently be an electron accepting moiety for meeting the claimed structure.
You is silent on the claimed thiophene substituted benzodiethiophene comonomer of claim 1.
In the same area to producing PV, He (abs., claims, examples, 5, 30-35, 52, 58) discloses a copolymer produced via Stille coupling polymerization and exhibiting high solar conversion efficiencies and comprising a comonomer of

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

One of ordinary skill in art would obviously recognize the above He’s monomer would possess more rigidity than the above monomer of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
of You because of the benzene ring in the center (vs. cyclopentane) and thiophene substitution. 
Therefore, as to claims 1, 3, 7-8, and 12-15, it would have been obvious to one of ordinary skill in the art to have modified the PQDT copolymer by copolymerizing monomer 7 and He’s thiophene substituted benzodiethiophene comonomer via Stille coupling polymerization, because the resultant process would yield a copolymer with improved rigidity, planarity, electron delocalization, and charge carrier mobility and decreased optical band gaps and a PV with improved solar conversion efficiencies. The resultant copolymer would inherently meet the claimed copolymer.  Accordingly, the examiner i.e. claimed repeating unit and properties of bandgap and region-randomness, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.
Regarding the new limitation of “consisting essentially of”, the transitional phrase "consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of” will be construed as .

	
	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant's argument of unexpected results and unpersuasive and insufficient. The examiner agreed applicant’s comparison of power conversion efficiency with You (PQDT copolymer, 0074), but applicant’s failed to show a benchmark with You’s examples in (0074).  You applies PCBM as the acceptor.  Without submission of 1.132, the examiner cannot determine if the comparison is technically persuasive.  Evidence of unexpected results must be factually supported by an appropriate affidavit of declaration. See MPEP § 716.01(c). Unexpected results must, in actuality, be unexpected.   Unexpected results must be commensurate in scope with the claims.  The applicant must show unexpected results over the entire claimed range to support unexpected results for the entire range and generic structures. Applicants merely compared You with one of claimed species. 
Therefore, the previous restriction and 103 rejections have been maintained, but the position has been modified due to the amendment.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/SHANE FANG/Primary Examiner, Art Unit 1766